DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          CURT M. LOCKETT,
                              Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D17-3627

                           [February 8, 2018]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; John S. Kastrenakes,
Judge; L.T. Case Nos. 502008CF001348AXX, 502008CF007987AXX,
502008CF007988AXX, 502008CF007989AXX.

   Curt M. Lockett, Sneads, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

WARNER, KLINGENSMITH and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.